DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/804,547 filed on 1/21/2021 with effective filing date 3/4/2019. Claims 1, 3, 5, 9-11, 13, 15, and 19-30 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 5, 9-11, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang US 2018/0278958 A1 (IDS) in view of Chen et al. US 2014/0341275 A1 and Lei et al. US 2016/0173906 A1. 
Per claims 1 & 20, Hsiang discloses a method for performing maximum transform size control for decoding of a video sequence (para: 47, e.g. a syntax element slice_luma_log 2_max_transform_skip_block_size_diff can be employed in a modification operation to indicate the maximum transform block size for enabling the transform skip mode in the current slice segment), the method comprising: identifying, by a decoder, a high-level syntax element associated with the video sequence (para: 44-45, e.g. process 1000 may transition to operation 1015, whereby it is signaled that chroma constraints are present, such as through transform_skip_chroma_present_flag and the chroma transform skip constraints are also signaled independently of the luma transform skip constraints; if it is determined that luma and chroma transform skipping are controlled by independent HLS elements, as determined by process 1000); determining, by the decoder, a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence (para: 43 & 45, e.g. two PPS syntax elements luma_log 2_max_transform_skip_block_size and chroma_log 2_max_transform_skip_block_size may be employed to signal the maximum transform block size for the luma component and the two chroma components, respectively, for enabling the transform skip mode in coded pictures referring to the PPS; if transform skipping is enabled for chroma blocks, process 1050 may transition to operation 1060 by which it is determined whether the chroma block meets the maximum size constraint, such as by evaluating chroma_log 2_max_transform_skip_block_size).
 Hsiang fails to explicitly disclose decoding, by the decoder, the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmitting, by the decoder, the video sequence based on decoding the video sequence using the maximum transform size.
Chen et al. however in the same field of endeavor teaches decoding, by the decoder, the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence (para: 50, e.g. video decoder 28 may code video data where a size of a coded picture in a picture sequence is defined in terms of a particular type of coded unit (CU); the particular types of coded blocks may be a LCU, a SCU, a minimum smallest CU, or a maximum smallest CU of each picture in the sequence of pictures); and transmitting, by the decoder, the video sequence based on decoding the video sequence using the maximum transform size (para: 98, e.g. video decoder 60 may be configured to obtain a coded video sequence including a first picture coded using a first smallest coding unit size and a second picture coded using second smallest coding unit size).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsiang and Chen et al. in order to enable utilizing techniques for improving video quality and smooth pixel boundaries and removing artifacts from decoded video in a decoding loop of an encoder or decoder. 
Hsiang and Chen et al. fails to explicitly teach wherein the maximum transform size is 32 or 64.
Lei et al. however in the same field of endeavor teaches wherein the maximum transform size is 32 or 64 (para: 66, e.g. an inter-prediction partition check may be bypassed based on the portion of the video frame being flat and a transform size check may be bypassed based on the portion of the video frame being flat; the maximum transform size may be 32.times.32, however any suitable maximum transform size may be used).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsiang, Chen et al. and Lei et al. in order to reduce the cost for the portion of the video frame associated with an initial motion vector and an initial inter-prediction partition choice for the portion of the video frame. 
Per claims 3 & 13, Hsiang further teaches the method of claim 1, wherein the high-level syntax element is in one of a sequence parameter set (SPS), a video parameter set (VPS) and a picture parameter set (para: 35, e.g. intra mode information 1212 is provided to intra prediction component 1270 for intra-picture decoding, inter mode information 1214 is provided to motion compensation component 1265 for inter-picture decoding, SAO information 1215 is provided to in-loop filter 1250 for in-loop filtering and transform skip information 1218 is provided to inverse transform component 1245 for transform skipping).
The motivation to combine is same as independent claim.
Per claims 5 & 15, Hsiang further teaches the method of claim 1, wherein the high-level syntax element is one of a slice header, a tile header, tile group, and a coding tree unite header (para: 52, e.g. the HLS elements described above are for purposes of explanation and are not intended to be limiting; other syntax element names can be used to achieve the same results if the associated functionality described herein is realized).
The motivation to combine is same as independent claim.
Per claims 9 & 19, Hsiang further teaches the method of claim 1, wherein the maximum transform size corresponds to a maximum transform width and height (para: 37, e.g. in HEVC, it is indicated by a syntax element transform_skip_flag signaled for a non-empty transform block (with at least one coded non-zero sample value). High-level control of this TB coding mode is signaled by the PPS syntax elements transform_skip_enabled_flag and log 2_max_transform_skip_block_size_minus2).
The motivation to combine is same as independent claim.
Per claim 10, Hsiang further teaches the method of claim 1, wherein the maximum transform size corresponds to a maximum transform unit area (para: 37, e.g. in HEVC, it is indicated by a syntax element transform_skip_flag signaled for a non-empty transform block (with at least one coded non-zero sample value). High-level control of this TB coding mode is signaled by the PPS syntax elements transform_skip_enabled_flag and log 2_max_transform_skip_block_size_minus2).
Per claim 11, Hsiang discloses a device for performing maximum transform size control for decoding of a video sequence, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code (para: 21), the program code including: identifying code configured to cause the at least one processor to identify a high-level syntax element associated with the video sequence  (para: 44-45, e.g. process 1000 may transition to operation 1015, whereby it is signaled that chroma constraints are present, such as through transform_skip_chroma_present_flag and the chroma transform skip constraints are also signaled independently of the luma transform skip constraints; if it is determined that luma and chroma transform skipping are controlled by independent HLS elements, as determined by process 1000); determining code configured to cause the at least one processor to determine a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence  (para: 43 & 45, e.g. two PPS syntax elements luma_log 2_max_transform_skip_block_size and chroma_log 2_max_transform_skip_block_size may be employed to signal the maximum transform block size for the luma component and the two chroma components, respectively, for enabling the transform skip mode in coded pictures referring to the PPS; if transform skipping is enabled for chroma blocks, process 1050 may transition to operation 1060 by which it is determined whether the chroma block meets the maximum size constraint, such as by evaluating chroma_log 2_max_transform_skip_block_size).
Hsiang fails to explicitly disclose decoding code configured to cause the at least one processor to decode the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmitting code configured to cause the at least one processor to transmit the video sequence based on decoding the video sequence using the maximum transform size.
(para: 50, e.g. video decoder 28 may code video data where a size of a coded picture in a picture sequence is defined in terms of a particular type of coded unit (CU); the particular types of coded blocks may be a LCU, a SCU, a minimum smallest CU, or a maximum smallest CU of each picture in the sequence of pictures); and transmitting code configured to cause the at least one processor to transmit the video sequence based on decoding the video sequence using the maximum transform size (para: 98, e.g. video decoder 60 may be configured to obtain a coded video sequence including a first picture coded using a first smallest coding unit size and a second picture coded using second smallest coding unit size). 
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsiang and Chen et al. in order to enable utilizing techniques for improving video quality and smooth pixel boundaries and removing artifacts from decoded video in a decoding loop of an encoder or decoder. 
Hsiang and Chen et al. fails to explicitly teach wherein the maximum transform size is 32 or 64.
Lei et al. however in the same field of endeavor teaches wherein the maximum transform size is 32 or 64 (para: 66, e.g. an inter-prediction partition check may be bypassed based on the portion of the video frame being flat and a transform size check may be bypassed based on the portion of the video frame being flat; the maximum transform size may be 32.times.32, however any suitable maximum transform size may be used).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsiang, Chen et al. and Lei et al. in order to reduce the cost for the portion of the video frame associated . 
6.	Claims 21, 24-25, 26 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang US 2018/0278958 A1 (IDS) in view of Chen et al. US 2014/0341275 A1 and Lei et al. US 2016/0173906 A1.
Per claims 21 & 26, Hsiang in view of Chen et al. fails to teach the method of claim 1, wherein when a sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size.
Lei et al. however teaches the method of claim 1, wherein when a sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size (para: 27, e.g. position-dependent transform is applied on luma transform blocks in SBT-V and SBT-H (chroma TB always using DCT-2). The two positions (i.e., left-right or top-bottom positions) of SBT-H and SBT-V are associated with different core transforms). 
Therefore, in view of disclosures by Lei et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsiang, Chen et al., Lei et al. and Lei et al. in order to improve by using de-blocking filtering in video/image coding systems utilizing sub-block prediction including short distance intra prediction (SDIP) mode or sub-block transform (SBT). 
Per claim 24, & 29, Lei et al. further teaches the method of claim 1, wherein when intra sub-partitioning (ISP) mode is enabled, a maximum coding unit size is constrained by the maximum transform size (para: 21, e.g. for each of these sub-partitions, a residual signal is generated by entropy decoding the coefficients sent by the encoder and then inverse quantizing and inverse transforming them).
Per claims 25 & 30, Lei et al. further teaches The method of claim 24, wherein the ISP mode is only applied for coding units without implicit transform split (para: 21, e.g. for each of these sub-partitions, a residual signal is generated by entropy decoding the coefficients sent by the encoder and then inverse quantizing and inverse transforming them).
The motivation to combine is same as claim 21.
Response to Arguments
7.	Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. 
8.	Applicant’s arguments with respect to claim(s) 1, 3, 5, 9-11, 13, 15, and 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
9.	Claims 22-23 & 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liu et al. US 9,788,019 B2, e.g. the maximum TU size is equal to the maximum of PU width and height, and the minimum TU size is equal to the minimum of PU width and height except for a 2N.times.2N CU with 2N.times.2N partition type. 
	Lee et al. US 9,300,974 B2, e.g. deciding a prediction mode that corresponds to a chroma 
component block; deciding a transform skip mode of the chroma component block 

	Wang US 10,021,394 B2, e.g. a computing device selects, from among a set of hypothetical reference decoder (HRD) parameters in a video parameter set and a set of HRD parameters in a 
sequence parameter set, a set of HRD parameters applicable to a particular operation point of a bitstream. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485